The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Lonas, McGonegal & Tsangeos and Terrance J. McGonegal, for appellant.
Betty D. Montgomery, Attorney General, and Keith D. Blosser, Assistant Attorney General, for appellee Industrial Commission.
Roetzel & Andress, Douglas E. Spiker and Noel C. Shepard, for appellee Handy & Harmon Automotive Group, Inc.
Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.